106 Cal. App. 2d 162 (1951)
JESS ESQUIVEL et al., Appellants,
v.
DR. RUPERT B. RANEY, Respondent.
Civ. No. 18200. 
California Court of Appeals. Second Dist., Div. Three.  
Aug. 17, 1951.
 Orloff & Pollack and Ruthe Jacobson for Appellants.
 Ralph N. Highsmith and Henry E. Kappler for Respondent. *163
 VALLEE, J.
 Plaintiffs appealed from an order setting aside the entry of the default of defendant Rupert B. Raney. No judgment has been entered in the action.
 [1] Section 963 of the Code of Civil Procedure enumerates the various orders from which appeals may be taken. An order setting aside a default before judgment is entered is not one of the orders enumerated. It is therefore not appealable. (See cases cited in 5 West's Cal.Dig. (1951) Appeal and Error, 152,  113(3).)
 Appeal dismissed.
 Shinn, P. J., and Wood (Parker), J., concurred.